                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



 KOM SOFTWARE INC.,

                 Plaintiff,

          V.
                                                        Civil Action No. 1:18-cv-00160-RGA
 NETAPP, INC., APACHE CORPORATION,
 and ON SEMICONDUCTOR, LLC,

                 Defendants.



                                   MEMORANDUM ORDER

       Presently before me is Defendants' Motion to Dismiss. (D.I. 13). The Parties have fully

briefed the issues. (D.I. 14, 21, 22). For the reasons set out below, I will DENY Defendants'

motion.

- I.   BACKGROUND

       Plaintiff is a Canadian corporation in the business of providing "secure data archiving

and storage management software and solutions." (D.I. 11 at ,-i,r 4, 12). It is the owner of the

seven patents-in-suit. (Id. at ,r,r 16-22). The asserted patents belong to two patent families. (Id.

at ,r,r 23-24). Family 1 is directed at Virtual Memory Systems and file lifecycle management.

(D.I. 21 at 2 n.l). Members of Family 1 include U.S. Pat. Nos. 6,348,642 and 7,392,234.

Family 2 is directed at Write-Once-Read-Many ("WORM") storage. (Id.). Members of Family

2 include U.S. Pat. Nos. 6,654,864 ('"864 Patent"), 7,076,624 ("'624 Patent"), 7,536,524,

8,234,477, and 9,361,243.

          On January 29, 2018, Plaintiff sued NetApp, Inc. and two ofNetApp's customers,

Apache Corporation and ON Semiconductor, LLC, alleging direct and indirect infringement of
the patents-in-suit and that NetApp has willfully infringed the '864 Patent and the '624 Patent.

(D .I. 11 at ~~ 44-81 ). On April 6, 2018, Defendants filed the present motion in response to

Plaintiff's First Amended Complaint.

 II.      LEGAL STANDARD

          When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the Court must accept the complaint's factual allegations as true. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007). Rule 8(a) requires "a short and plain statement of the

claim showing that the pleader is entitled to relief." Id at 555. The factual allegations do not

have to be detailed, but they must provide more than labels, conclusions, or a "formulaic

recitation" of the claim elements. Id ("Factual allegations must be enough to raise a right to

relief above the speculative level ... on the assumption that all the allegations in the complaint

are true (even if doubtful in fact)."). Moreover, there must be sufficient factual matter to state a

facially plausible claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial

plausibility standard is satisfied when the complaint's factual content "allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged." Id ("Where a

complaint pleads facts that are merely consistent with a defendant's liability, it stops short of the

line between possibility and plausibility of entitlement to relief." (internal quotation marks

omitted)).

III.      DISCUSSION

       1. Direct Infringement Claims

          Plaintiff alleges each of the Defendants directly infringes each of the patents-in-suit. The

Court of Appeals for the Federal Circuit has addressed the issue of the sufficiency of a patent

infringement complaint on multiple occasions. It seems apparent to me that the Court's view

generally is that very little is required to plead a claim of patent infringement. For example, in

                                                   2
Disc Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d 1256 (Fed. Cir. 2018), the Court

reversed a district court dismissal of a patent infringement complaint. In relevant part, the Court

of Appeals stated:

        The district court determined that Disc Disease failed to "explain how Defendants'
        products infringe on any of Plaintiffs claims" because it "merely alleges that certain of
        Defendants' products 'meet each and every element of at least one claim' of Plaintiffs
        patents." We disagree. Disc Disease's allegations are sufficient under the plausibility
        standard of Iqbal/Twombly. This case involves a simple technology. The asserted
        patents, which were attached to the complaint, consist of only four independent claims.
        The complaint specifically identified the three accused products-by name and by
        attaching photos of the product packaging as exhibits-and alleged that the accused
        products meet "each and every element of at least one claim of the '113 [or '509] Patent,
        either literally or equivalently." These disclosures and allegations are enough to provide
        VGH Solutions fair notice of infringement of the asserted patents. The district court,
        therefore, erred in dismissing Disc Disease's complaint for failure to state a claim.

Disc Disease, 888 F.3d at 1260 (alteration in original) (citations omitted).

        In this case, the First Amended Complaint alleges that specifically-named products

infringe claims of each of the seven patents, copies of which Plaintiff attached to the First

Amended Complaint. The allegations are substantially identical, mirroring this format:

        On information and belief, [Defendants], without authorization or license from
        KOM, have been and are presently directly infringing at least [a claim] of [the
        Patent], as infringement is defined by 35 U.S.C. § 271(a), including through
        making, using (including for testing purposes), selling and offering for sale
        methods and articles infringing one or more claims of [the Patent]. [Defendants]
        are thus liable for direct infringement of [the Patent] pursuant to 35 U.S.C. §
        271(a). Exemplary infringing instrumentalities include [NetApp software and
        hardware].

(D.I. 11 at ,r,r 46, 51, 56, 61, 66, 71, 76).




                                                 3
          I do not think meaningful distinctions can be made between complaints based on the

number of independent claims, 1 the number of accused products, 2 or even the complexity of the

technology. 3 On the basis of Disc Disease, I think each allegation of direct infringement in the

First Amended Complaint states a claim.

    2. Induced Infringement Claims

          Plaintiff alleges that Defendant NetApp induces infringement of each of the patents-in-

suit. Pursuant to 35 U.S.C. § 27l(b), "[w]hoever actively induces infringement of a patent shall

be liable as an infringer." "To prove induced infringement, the patentee must show direct

infringement, and that the alleged infringer knowingly induced infringement and possesses

specific intent to encourage another's infringement." Toshiba Corp. v. Imation Corp., 681 F.3d

1358, 1363 (Fed. Cir. 2012) (internal quotation marks omitted). Pre-suit knowledge is not

required to plead induced infringement. See Walker Digital, LLC v. Facebook, Inc., 852 F.

Supp. 2d 559, 565 (D. Del. 2012).

          Each of the induced infringement allegations is substantially identical, mirroring this

format:

          On information and belief, at least since being served with the Original
          Complaint, Defendant NetApp, without authorization or license from KOM, has
          been and is presently indirectly infringing at least [a claim] of [the Patent],


1
  My understanding is that the sufficiency of each claim in a complaint is based on the
allegations of that particular claim. Thus, from a sufficiency of the complaint basis, a complaint
asserting two patents with two independent claims in each patent presents the same amount of
notice as twenty patents with two independent claims in each patent.
2
  If the products are identified, I do not see any logical difference between the amount of notice
given if there is one product or one hundred products.
3
  I am not a person of ordinary skill in the art of any technology, simple or complex. It is true
that some patents are easier for me to understand than others, but I think the more relevant
audience is the accused infringer. Generally-speaking, to a tech company, a tech patent is going
to be simple, or at least understandable, even if I do not understand a word of it. Thus, what
would be incomprehensible to me is still going to give "fair notice" to the company that makes
the product, and to most companies that import, sell, or use the product.
                                                   4
        including actively inducing infringement of [the Patent] under 35 U.S.C. § 271(b).
        Such inducements include without limitation, with specific intent to encourage the
        infringement, knowingly inducing customers to use infringing articles and
        methods that NetApp knows or should know4 infringe one or more claims of [the
        Patent]. NetApp instructs its customers, including Apache and ON
        Semiconductor, to make and use the patented inventions of [the Patent] by
        operating NetApp's products in accordance with NetApp's specifications.
        NetApp specifically intends its customers, including Apache and ON
        Semiconductor to infringe by implementing [NetApp Software with certain
        features].

(D.I. 11 at ,r,r 47, 52, 57, 62, 67, 72, 77).

        These claims, in combination with the rest of the First Amended Complaint, are adequate.

Plaintiff sufficiently alleges Defendant NetApp's knowledge via service of the original

Complaint. Moreover, Plaintiff identifies the direct infringers and the actions NetApp takes to

induce that infringement. Plaintiffs allegation ofNetApp's post-suit knowledge of the patent,

coupled with the allegations indicating what actions are allegedly infringing, is sufficient.

    3. Willful Infringement Claims

        Defendants argue that Plaintiff fails to state a claim for willful infringement of the '864

Patent and the '624 Patent. "[A]llegations of willfulness without a specific showing of

egregiousness are sufficient to withstand a motion to dismiss. Thus, where a complaint permits

an inference that the defendant was on notice of the potential infringement and still continued its

infringement, the plaintiff has pled a plausible claim of willful infringement." Kyowa Hakka

Bio, Co. v. Ajinomoto Co., 2018 WL 834583, at *13 (D. Del. Feb. 12, 2018) (citations omitted).

When considering a motion to dismiss a willfulness claim, the Court must accept the complaint's

factual allegations as true. See Twombly, 550 U.S. at 555-56 (2007).



4
  Although I find that Plaintiff sufficiently pleads its induced infringement claims, I note that the
standard for induced infringement is not "should know." Proving a claim of induced
infringement requires proof of actual knowledge or willful blindness. See Glob.-Tech
Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766-71 (2011).
                                                  5
       Plaintiff alleges that NetApp obtained knowledge of the patents-in-suit during the

prosecution of NetApp patents and has continued infringement despite that knowledge. (D.I. 11

at ,r,r 79-80). NetApp argues that this allegation is untrue and therefore insufficient. (D.I. 13 at

12-13). However, NetApp's factual argument is an inappropriate basis for granting a motion to

dismiss. Thus, as I assume Plaintiffs allegation ofNetApp's knowledge to be true, it has pled a

sufficient willfulness claim.

IV.    CONCLUSION

       Plaintiffs First Amended Complaint adequately states Plaintiffs claims of direct

infringement, induced infringement, and willful infringement of the patents-in-suit. Thus,

Defendants' Motion to Dismiss (D.I. 13) is DENIED.



       IT IS SO ORDERED this       2/P day of November 2018.




                                                  6
